DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (i.e. a silane-modified ethylene/vinyl acetate copolymer) in the reply filed on 14 October 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niki et al., US 2001/0023714 (“Niki”) in view of Arthurs et al., US 5,604,033 (“Arthurs”). Fried, J.R., Polymer Science & Technology, 3rd edition, Prentice Hall, 2014 (“Polymer Science & Technology”) is relied upon as an evidentiary reference for claim 4.
Regarding claims 1 and 2, Niki discloses a multilayer hose comprising an innermost rubber layer formed from a fluororubber (FKM) and an outer rubber layer which may be formed from EPDM (i.e. an ethylene/propylene/diene rubber) [abstract, 0002, 0007, 0010, 0031, 0052, 0053].  The layers of the hose are bonded together via an adhesive (i.e. an adhesive layer) [0038, 0047].
The EPDM outer layer, adhesive layer, and FKM innermost layer respectively read on the claims layer (A), (B), and (C).  The EPDM in the outer layer reads on the claimed olefin-type rubber.  The FKM of the innermost layer reads on the claimed halogen-containing rubber.
Niki is silent regarding the adhesive layer containing a silane-modified ethylene/vinyl acetate copolymer. 
Arthurs discloses an adhesive composition comprising a silane-grafted polyolefin wherein the polyolefin may be an ethylene/vinyl acetate copolymer (abstract, col. 1 lines 12-15, col. 2 lines 2-41, claims 1 and 3). The adhesive has both storage stability and good bonding properties (col. 5 lines 54-58). Arthurs teaches that the adhesive is extrudable with relative ease and crosslinks to form a strong adhesive bond (col. 5 lines 55-58). The adhesive may be used to bond to a variety of substrates including various polymeric materials including polyolefins and EPDM polymers (abstract, col. 5 lines 45-49). 
Niki and Arthurs are both directed towards applications involving the use of an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Niki by utilizing the adhesive taught by Arthurs to form the adhesive layer in order to take advantage of the adhesive’s storage stability, good bonding properties, ease of extrusion and ability to form strong adhesive bonds. The adhesive layer in the resulting hose would have read on the adhesive layer (B) comprising a silane-modified ethylene/vinyl acetate copolymer recited in claims 1 and 2.
Regarding claim 3, the FKM of the innermost layer reads on the claimed fluorine rubber.
Regarding claim 4, the EPDM rubber the outer layer reads on the claimed ethylene/propylene/non-conjugated polyene copolymer.  Polymer Science & Technology serves as evidence that EPDM is a terpolymer of ethylene, propylene and an unconjugated diene (page 384 – under “Elastomers from Polyolefins”).
Regarding claims 6 and 7, the hose taught by modified Niki reads on the claimed hose.  Niki teaches using the hose in a motor vehicle (i.e. an automotive application) [0002].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Niki in view of Arthurs as applied to claims 1 and 7 above, and further in view of  Endo et al., WO 2015/122415 (“Endo”). US 2016/0347894 is relied upon as an English language version of Endo for reference.
Regarding claim 5, as is described above, modified Niki teaches a hose which meets the limitations of the laminate of claim 1. Modified Niki is silent regarding the EPDM resin of the protective outer cover layer (corresponding to claimed layer (A)) having a structural unit derived from 5-vinyl-2-norbonene (VNB).
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037,
0038]. The EPDM resin composition is useful for producing hoses [0068, 0086-0088,
0744, 0751, 0752]. Endo teaches that the EPDM resin may comprise units derived from
VNB [0124, 0322, 326]. 
Modified Niki and Endo are both directed towards the use of an EPDM resin to form a hose. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively fled to have modified the hose disclosed by modified Niki by forming the outer layer from the EPDM resin taught by Endo with the expectation of producing a hose in which the outer layer has an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM of the outer layer of the resulting hose would have had a repeat unit derived from 5-vinyl-2-norbonene as claimed.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Siebold et al., US 2018/0080585 (“Siebold”) in view of Arthurs.
Regarding claims 1-4, Siebold discloses a multilayer hose comprising an inner layer containing a fluoroelastomer (i.e. a fluororubber) and an outer layer containing an EPDM elastomer [abstract, 0001, 0009, 0025]. The hose also comprises a textile reinforcement layer formed from, inter alia, a polyamide [0039, 0043].  Siebold additionally teaches placing an adhesion promoting layer between the outer layer and the reinforcement layer wherein the adhesion promoting layer comprises an adhesion promoting material which may be any suitable adhesion promoting material [0010, 0047]. The outer layer and inner layer respectively read on the claimed layers (A) and (C).  The EPDM elastomer in the outer layer reads the olefin-type type rubber recited in claim 1 as well as the ethylene/α-olefin/non-conjugated polyene copolymer of claim 4.  The fluoroelastomer of the inner layer reads on the halogen-containing rubber recited in claim 1 as well as the fluorine rubber recited in claim 3.  The adhesion promoting layer corresponds to the claimed layer (B). 
Siebold is silent regarding the adhesive layer containing a silane-modified ethylene/vinyl acetate copolymer. 
Arthurs discloses an adhesive composition comprising a silane-grafted polyolefin wherein the polyolefin may be an ethylene/vinyl acetate copolymer (abstract, col. 1 lines 12-15, col. 2 lines 2-41, claims 1 and 3). The adhesive has both storage stability and good bonding properties (col. 5 lines 54-58). Arthurs teaches that the adhesive is extrudable with relative ease and crosslinks to form a strong adhesive bond (col. 5 lines 55-58). The adhesive may be used to bond to a variety of substrates including various polymeric materials including nylon (i.e. polyamides) and EPDM polymers (abstract, col. 5 lines 45-49). 
Siebold and Arthurs are both directed towards applications involving the use of an adhesive. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Siebold by utilizing the adhesive taught by Arthurs to form the adhesive layer between the EPDM outer layer and the polyamide reinforcing layer in the hose of Niki in order to take advantage of the adhesive’s storage stability, good bonding properties, ease of extrusion and ability to form strong adhesive bonds. The adhesive layer in the resulting hose would have read on the adhesive layer (B) comprising a silane-modified ethylene/vinyl acetate copolymer recited in claims 1 and 2.
Regarding claims 6 and 7, the hose taught by modified Siebold reads on the claimed hose.  Siebold teaches using the hose as a charge-air hose (i.e. an automotive application) [0001, 0007].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Siebold in view of Arthurs as applied to claims 1 and 7 above, and further in view of  Endo.
Regarding claim 5, as is described above, modified Siebold teaches a hose which meets the limitations of the laminate of claim 1. Modified Siebold is silent regarding the EPDM resin of the protective outer cover layer (corresponding to claimed layer (A)) having a structural unit derived from 5-vinyl-2-norbonene (VNB).
Endo discloses an EPDM resin having an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures [abstract, 0033, 0037, 0038]. The EPDM resin composition is useful for producing hoses [0068, 0086-0088, 0744, 0751, 0752]. Endo teaches that the EPDM resin may comprise units derived from VNB [0124, 0322, 326]. 
Modified Siebold and Endo are both directed towards the use of an EPDM resin to form a hose. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively fled to have modified the hose disclosed by modified Siebold by forming the outer layer from the EPDM resin taught by Endo with the expectation producing a hose in which the outer layer has an excellent balance of rubber elasticity at low temperatures and tensile strength at normal temperatures. The EPDM of the outer layer of the resulting hose would have had a repeat unit derived from 5-vinyl-2-norbonene as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782